department of the treasury wasuineton oc commissioner tax_exempt_and_government_entities_division jul uniform issue list t ep v ke legend taxpayer a taxpayer b company p plan x account y ira z financial_institution e investment manager f amount m dear this is in response to your request dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested age taxpayers a and b are married and file a joint federal_income_tax return taxpayer a age asserts that he received a distribution of amount m from plan x which he attempted to rollover to an individual_retirement_account ira taxpayer a further asserts that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to errors on the part of financial_institution e taxpayer a was employed at company p but took a new job elsewhere during taxpayer a had made substantial contributions over the years to company p’s profit sharing plan plan x which was managed by investment manager f taxpayers a and b have separate brokerage accounts at financial_institution e taxpayer a’s intention was to simplify their financial affairs by consolidating their various personal investments including ira accounts at one brokerage firm financial_institution e during date taxpayer a opened what he believed to be an ira rollover securities account at financial_institution e by following the simple online instructions to establish such a rollover ira when taxpayer a established account y he had a telephone conversation with a financial_institution e retirement specialist and specifically asked how to set up an ira rollover account and exactly how to transfer funds from investment manager f investments into the newly created financial_institution e ira rollover account taxpayer a followed the advice he was given by financial_institution e logged onto the financial_institution e retirement account internet homepage and created what he believed to be an ira rollover account taxpayer a followed the verbal instructions provided by the financial_institution e retirement specialist and taxpayer a opened account y directly from the financial_institution e retirement internet homepage which was designed specifically to create iras ira_rollovers and other retirement-type accounts at the end of the online process a new account bearing taxpayer a’s name and titled as an ira account was created and a new account number was assigned taxpayer a believed he had properly created an ira rollover account at financial_institution e and nothing taxpayer a received from financial_institution e caused taxpayer a to believe otherwise thereafter taxpayer a requested that investment manager f rollover amount m to account y taxpayer a initiated the distribution from plan x by way of a telephone cail he had with the investment manager f representative handling plan x investments in that telephone conversation taxpayer a inquired as to how he could transfer a portion of his account held by investment manager f in plan x to what he believed was his new ira rollover account at financial_institution e at the time taxpayer a specifically requested that investment manager f transfer amount m in plan x directly to account y following the instructions he was provided by financial_institution e however investment manager f refused and informed page taxpayer a that they could not transfer the funds held in the profit sharing plan directly to financial_institution e due to investment manager f’s own internal policies regarding the disposition of those funds instead investment manager f issued a check for amount m directly to taxpayer a and taxpayer a forwarded that check to financial_institution e with the specific written instructions that the funds were retirement_funds and should be deposited into taxpayer a’s ira the amount m check was deposited into account y on date investment manager f issued a form_1099 r to taxpayer a which reflected the date distribution as an ira rollover and which identified the taxable_amount of the distribution in box 2a as zero at all times taxpayer a treated the funds in account y as if they were ira rollover funds in date taxpayer a attempted to rollover the remaining balance of his plan x account to account y at which time a financial_institution e representative contacted taxpayer a to inform him that the remaining balance of his plan x account received from investment manager f could not be accepted by financial_institution e because taxpayer a did not maintain any ira account at financial_institution e into which the rollover could be deposited taxpayer a responded to the financial_institution e representative's inquiry by directing him to taxpayer a’s account y at which time the financial_institution e representative informed taxpayer a that account y was not being maintained at financial_institution e as a ira rollover account but rather was a regular securities account to complete the date rollover from plan x taxpayer a authorized financial_institution e to create ira z an ira rollover account to accept the plan x rollover funds which financial_institution e received from investment manager f in date taxpayer a also immediately undertook the following steps with respect to the date attempted rollover transaction the proceeds of which had been deposited into account y taxpayer a immediately informed the financial_institution e representative who was resolving the date rollover issues about the error with respect to the attempted rollover and taxpayer a's belief that the original attempted rollover had been properly deposited into an ira rollover account bearing account y taxpayer a’s name and the letters ira taxpayer a directed financial_institution e to immediately file a request with the financial_institution e processing and compliance unit seeking to have the erroneous classification of account y as a non-ira account corrected taxpayer a informed financial_institution e that there is a serious error or mistake on the retirement page of the financial_institution e website since any individual consumer such as taxpayer a seeking to create a rollover age ira from the financial_institution e retirement internet home page should not be able to open up any type of account other than an ira or other qualified_plan account financial_institution e acknowledged the potential confusion in using the webpage to open an ira account and stated it had referred the problem to the financial_institution e product development group for review and correction on date taxpayer a received a communication from financial_institution e with respect to the rollover ira deposit which confirmed that ira z had been created and that the funds rolled over from investment manager f had been received and properly deposited by financial_institution e into ira z however taxpayer a was still waiting for financial_institution e to correct the date rollover erroneously deposited into account y on date financial_institution e requested that taxpayer a forward a letter to financial_institution e identifying the fact that taxpayer a a mistakenly opened a brokerage account under the belief that it was an ira rollover account b would like amount m of the date rollover funds originally deposited into the erroneous ira rollover account account y moved into taxpayer a's subsequently created ira rollover account ira z c would like the amount m rollover deposit to be made effective as of date d would like a form_5498 to reflect that financial_institution e properly rolled over the plan x proceeds into an ira rollover account and e was willing to transfer funds from the erroneous ira rollover account account y to ira z throughout the entire course of taxpayer a’s communications with financial_institution e with respect to the erroneous ira account taxpayer a was led by financial_institution e to believe that the error could be corrected nonetheless in a telephone conversation on date taxpayer a was informed by a financial_institution e representative that financial_institution e was not willing to correct any matters relating to the date rollover insofar as their internal record keeping and tax reporting controls and procedures reportedly would not allow them to do so no income_tax was withheld by investment manager f from the distribution taxpayer a had no reason to believe an error or oversight had occurred and taxpayer a relied on the fact that the plan x distribution was properly rolled over into a new and properly formed ira rollover account ira to create an account that is not an ira taxpayer a has submitted a copy of an e-mail to financial_institution e dated date from taxpayer a which alerts financial_institution e that the website allows an individual who is on the retirement page and selects a rollover page taxpayer a has submitted a copy of an e-mail from financial_institution e dated date in response which informs taxpayer a that a financial_institution e service specialist has made a recommendation to change the application process to avoid confusion on the website taxpayer a has not used amount m for any other purposes based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount m sec_402 of the code provides rules governing rollovers of amounts from exempt trust to eligible retirement plans including iras sec_402 of the code provides that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations q a-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the ove use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_402 of the code was due to errors on the part of financial_institution e therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount m into a rollover ira or another qualified_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contributed amount will be considered a rollover_contribution under sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page if you have any questions please contact sincerely yours j b hw es a laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
